
	
		II
		111th CONGRESS
		1st Session
		S. 743
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require air carriers to provide training for flight
		  attendants and gate attendants regarding serving alcohol, recognizing
		  intoxicated passengers, and dealing with disruptive passengers, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Airline Personnel Training
			 Enhancement Act.
		2.Enhanced
			 training
			(a)In
			 generalChapter 447 of title 49, United States Code, is amended
			 by adding at the end the following:
				
					44730.Training of
				flight attendants and gate attendants
						(a)Training
				requiredIn addition to other training required under this
				chapter, each air carrier shall provide initial and annual recurring training
				for flight attendants and gate attendants employed or contracted by such air
				carrier regarding—
							(1)serving alcohol
				to passengers;
							(2)recognizing
				intoxicated passengers; and
							(3)dealing with
				disruptive passengers.
							(b)Situational
				trainingIn carrying out the training required under subsection
				(a), each air carrier shall provide situational training to flight attendants
				and gate attendants on the proper method for dealing with intoxicated
				passengers who act in a belligerent manner.
						(c)DefinitionsIn
				this section:
							(1)Air
				carrierThe term air carrier means a person or
				commercial enterprise that has been issued an air carrier operating certificate
				under section 44705.
							(2)Flight
				attendantThe term flight attendant has the meaning
				given the term in section 44728(f).
							(3)Gate
				attendantThe term gate attendant means an
				individual working at an airport whose responsibilities include facilitating
				passenger access to commercial aircraft.
							(4)PassengerThe
				term passenger means an individual traveling on a commercial
				aircraft, from the time at which the individual arrives at the airport from
				which such aircraft departs until the time the individual leaves the airport to
				which such aircraft
				arrives.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 447 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						Sec. 44730. Training of flight attendants and gate
				attendants.
					
					.
			3.RulemakingNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Transportation shall issue
			 regulations to carry out section 44730 of title 49, United States Code, as
			 added by section 2.
		
